y




                                    MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00611-CV

                                  249 LLC, Appellant

                                           V.
                                 CASO, INC., Appellee

    Appeal from the 61st District Court of Harris County. (Tr. Ct. No. 2012-42902).


TO THE 61ST DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 15th day of January 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                   After due consideration, the Court grants appellant 249
             LLC’s motion to dismiss the appeal. Accordingly, the Court
             dismisses the appeal.

                    The Court orders that the appellant, 249 LLC, pay all
             appellate costs.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered January 15, 2015.
              Per curiam opinion delivered by panel consisting of Justices
              Jennings, Massengale and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




March 20, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT